Citation Nr: 1614572	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-41 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and insomnia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2014, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran's claim for an acquired psychiatric disorder has been recharacterized to include his diagnoses for anxiety and insomnia as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder, to include PTSD, anxiety, and insomnia.  Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration. 

With regard to the Veteran's service connection claims for bilateral hearing loss and tinnitus, the Veteran asserts that he was exposed to noise as a gunner aboard a naval ship during active duty service, which caused him to develop hearing loss and tinnitus.  No audiometric testing, other than whisper voice testing, was performed during service.  At his April 2014 VA examination, the VA examiner was unable to opine as to the etiology of the Veteran's diagnosed bilateral sensorineural hearing loss due to the lack of in-service audiometric findings or evidence of combat noise exposure.  During the examination, the Veteran reported that he experienced "constant right ear pain since service for which he consulted a private sector physician many years ago."  There are no private treatment records related to the Veteran's ears or hearing.  VA treatment records since 2007 reflect that the Veteran has complained of symptoms of ear pain, buzzing, crickets, ringing, and feeling like his ears were "stopped up."  Since the Veteran has asserted that he sought private treatment for his ears following discharge, the Board finds that these records may provide evidence necessary to substantiate the Veteran's claims.  Thus, on remand, the AOJ should perform the steps necessary to obtain these records.  

In a September 2014 supplemental statement of the case (SSOC), the RO stated that the Veteran failed to report for his scheduled VA psychiatric examination.  However, the Veteran did report for his VA audiological examination.  No examination letter is included in the record which reflects that the Veteran received notice of the VA psychiatric examination.  In a March 2016 statement, the Veteran's representative identified that the record included two different addresses for the Veteran, and therefore, the Veteran may not have been notified of the examination at the correct address.  The Veteran's appearance at his VA audiological examination demonstrates his intent to participate in the substantiation of his claim.  Usually, when the Veteran fails to report for a VA examination without good cause, the Veteran's claim is decided on the evidence of record.  See 38 C.F.R. § 3.655 (2015).  In this case, the record suggests that the Veteran did not receive notice of his VA psychiatric examination.  Therefore, on remand, the Veteran should be afforded another VA examination to determine the etiology of any current acquired psychiatric disorder.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran or his representative to obtain his current address.

2.  The AOJ should contact the Veteran and request that he identify all private medical providers who have treated him from June 1966 to the present for any ear problems, including hearing loss, and that he provide authorization for VA to obtain his complete medical records from those providers identified.  If the identified records are not obtained, the AOJ should advise the Veteran of that fact and provide him an opportunity to obtain the records.  

3.  If, based on any additional medical records, the AOJ determines that an updated medical opinion to address the etiology of the Veteran's bilateral hearing loss and tinnitus is required, such opinion should be obtained.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.  

4.  Then, the AOJ should schedule the Veteran for a VA examination to determine the etiology of any current acquired psychiatric disorder.  Appropriate notification of the examination should be provided at the Veteran's current address and documented in the claims files.  The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655(b).

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

a.  Identify the diagnosis for each current psychiatric disorder.

b.  For each current diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such psychiatric disorder had its onset during active duty service or is otherwise etiologically related to service.  

5.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

